IN THE SUPREME COURT OF THE STATE OF DELAWARE

NICHOLAS PORTER,                        §
                                        §      No. 252, 2017
        Defendant Below,                §
        Appellant,                      §      Court Below—Superior Court
                                        §      of the State of Delaware
        v.                              §
                                        §      Cr. ID No. 1603023690 (N)
STATE OF DELAWARE,                      §
                                        §
        Plaintiff Below,                §
        Appellee.                       §

                           Submitted: December 1, 2017
                            Decided: February 9, 2018

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                   ORDER

        This 9th day of February 2018, having considered the no-merit brief and

motion to withdraw filed by the appellant’s counsel under Supreme Court Rule

26(c), the State’s response, and the Superior Court record, it appears to the Court

that:

        (1)    Following a jury trial in May 2017, the appellant, Nicholas Porter, was

found guilty of Theft of a Motor Vehicle, Burglary Third Degree (two counts),

Driving a Vehicle While License is Suspended or Revoked, Careless or Inattentive
Driving, and Leaving the Scene of an Accident Resulting in Injury. 1 At sentencing

on June 6, 2017, the Superior Court declared Porter a habitual offender and

sentenced him, for one of the burglary convictions, to three years of Level V

incarceration. For the second burglary conviction and the other convictions, the

Superior Court sentenced Porter to a total of seven years of Level V suspended after

three years for two years of Level IV supervision suspended after six months for

Level III probation. This is Porter’s direct appeal.

       (2)     On appeal, Porter’s trial counsel has filed a no-merit brief and a motion

to withdraw under Supreme Court Rule 26(c). Porter’s counsel asserts that, based

upon a complete and careful examination of the record, there are no arguably

appealable issues. Porter’s counsel informed him of the provisions of Rule 26(c)

and provided him with a copy of the motion to withdraw and the accompanying brief

and appendix in draft form. Also, Porter’s counsel informed him of his right to

submit a written supplement identifying points he wanted the Court to consider on

appeal. Porter has not raised any issues for the Court’s consideration. The State has

responded to the Rule 26(c) brief and has moved to affirm the Superior Court’s

judgment.




1
  The trial judge set aside guilty verdicts on two other charges—Theft of a Motorcycle and a related
Conspiracy charge—after finding there was insufficient evidence for those charges to have gone
to the jury.
                                                 2
       (3)    When reviewing a motion to withdraw and an accompanying brief

under Rule 26(c), the Court must be satisfied that the appellant’s counsel has made

a conscientious examination of the record and the law for arguable claims. 2            Also,

the Court must conduct its own review of the record to determine whether the appeal

is so totally devoid of at least arguably appealable issues that it can be decided

without an adversary presentation.3

       (4)    Having conducted “a full examination of all the proceedings” and

having found “no nonfrivolous issue for appeal,”4 the Court concludes that Porter’s

appeal “is wholly without merit.”5 The Court is satisfied that Porter’s counsel made

a conscientious effort to examine the record and the law and properly determined

that Porter could not raise a meritorious claim in this appeal.

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED. The motion to withdraw is moot.

                                           BY THE COURT:

                                           /s/ James T. Vaughn, Jr.
                                           Justice




2
  Penson v. Ohio, 488 U.S. 75, 83 (1988); McCoy v. Court of Appeals of Wisconsin, 486 U.S. 429,
442 (1988); Anders v. California, 386 U.S. 738, 744 (1967).
3
  Penson v. Ohio, 488 U.S. at 81–82.
4
  Id. at 80.
5
  Del. Supr. Ct. R. 26(c).
                                              3